Employment Agreement


This Employment Agreement (the “Agreement”) by and between Jerry Rayman, an
individual (the “Employee”), and The Source Vitamin Company, Inc., a Delaware
corporation and Stone Harbor Investments, Inc. (collectively, the “Company” or
the “Employer”), is hereby entered into as of March 31, 2011.


W I T N E S S E T H


WHEREAS, the Company desires to employ the Employee as its Chief Executive
Officer upon the terms and subject to the conditions contained in this
Agreement;


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Employee each hereby acknowledge, the parties
hereto, intending legally to be bound, agree as follows:


1.           Employment.


The Company hereby agrees to employ Employee as its Chief Executive Officer, and
Employee hereby agrees to accept such employment and serve in such capacities,
during the Term (as defined in Section 2) and upon the terms and conditions set
forth in this Agreement.


2.           Term.
 
The Employee’s employment under this Agreement (the “Term”) shall commence as of
the Effective Date provided above and shall continue for a term of three
(3) years (the “Term”), unless sooner terminated pursuant to Section 8 of this
Agreement.  This Agreement shall automatically renew for successive periods of
three (3) years unless either party gives written notice to the other at least
three months in advance.


Notwithstanding anything to the contrary contained herein, the provisions of
this Agreement governing protection of Confidential Information shall continue
in effect as specified in Section 5 hereof and survive the expiration or
termination hereof. The Term may be extended for additional one (1) year periods
under the same terms and conditions upon mutual written consent of the Employee
and the Board.


The term of employment of Employee under this Agreement (the “Term”) shall,
unless this Agreement is terminated in accordance with Section 6 or 7, be a
three-year period initially commencing on the effective date referenced above
(hereinafter, “Effective Date”).  At each anniversary of the Effective Date, the
Term shall automatically be extended by one year, unless the Company notifies
the Employee in writing prior to such anniversary (the “Termination Notice
Date”) that the Term shall not be so extended any further.  


3.           Offices and Duties.


The provisions of this Section 3 will apply during the Term:


(a)           Generally.  Employee shall serve as the Chief Executive Officer of
the Company.  Employee shall have and perform such duties, responsibilities and
authorities as are customary for the Chief Executive Officer of a publicly held
corporation of the size, type, and nature of the Company as they may exist from
time to time and consistent with such position and status and as the Company’s
Board of Directors (the “Board”) shall from time to time direct, but in no event
shall such duties, responsibilities, and authorities be reduced from those of
Employee prior to the Effective Date.  Employee shall devote such business time
and attention as is necessary to appropriately and efficiently discharge his
duties and responsibilities as set forth herein.


 
Page 1 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 
(b)           Place of Employment.  Employee’s principal place of employment
shall be the current corporate offices of the Company in Fort Lauderdale,
Florida.  In no event shall the Employee’s principal place of employment be
relocated to any other location outside of the Greater Fort Lauderdale area
without his prior written consent.


4.           Salary and Annual Incentive Compensation.


As partial compensation for the services to be rendered hereunder by Employee,
the Company agrees to pay to Employee during the Term the compensation set forth
in this Section 4.


(a)           Base  Salary .  The Company will pay to Employee commencing May 1,
2011 a base salary at the initial annual rate of $200,000.00 per year payable in
cash in accordance with the Company’s usual payroll practices with respect to
senior Employees or as a default on the 1st and 15th of each month.  The base
salary shall be determined, at least, on an annual basis by the Committee (as
defined herein); provided that the base salary may be increased, but not
decreased, from that in effect for the prior year.  “Committee” means the
Compensation Committee of the Board, or, if the Company does not then have a
Compensation Committee, the Board


(b)           Gross Revenue Bonus. The Company shall pay Employee quarterly, out
of net revenues, no less then 1% of all of the Company’s gross revenue.  Payment
of the Gross Revenue Bonus shall be paid in four substantially equal quarterly
installments, starting with the quarterly installment for and payable in the
second quarter of 2011.  Each quarterly installment shall be paid no later than
30 business days subsequent to the end of the quarter in which the installment
is earned.  
 
5.           Long-Term Compensation, Benefits and Expense Reimbursement.


(a)           Employee Compensation Plans.  Employee shall be entitled during
the Term to participate, without discrimination or duplication, in all Employee
compensation plans and programs intended for general participation by senior
Employees of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs, including, without limitation, the
Company’s to-be-determined 2011 Equity Incentive Plan, and any successor to such
plan, any other stock option plans, performance share plans, management
incentive plans, deferred compensation plans and supplemental retirement plans;
provided, however, that such plans and programs, in the aggregate, shall provide
Employee with benefits and compensation and incentive award opportunities
substantially no less favorable than those provided by the Company to Employee
under such plans and programs as in effect on the Effective Date.


(b)           Employee and Employee Benefit Plans.  Employee shall be entitled
during the Term to participate, without discrimination or duplication, in all
employee, employee benefit and special individual plans and programs of the
Company, as presently in effect or as they may be modified or added to by the
Company from time to time, to the extent such plans and programs are available
to other senior Employees or employees of the Company, subject to the
eligibility and other requirements of such plans and programs, including,
without limitation, plans providing health and medical insurance, life
insurance, disability insurance and accidental death or dismemberment insurance,
and pension or other retirement plans, savings plans, vacation and time-off
programs, profit-sharing plans, stock purchase plans and stock ownership plans;
provided, however, that such plans and programs, in the aggregate, shall provide
Employee with benefits and compensation and incentive award opportunities
substantially no less favorable than those provided by the Company to Employee
under such plans and programs as in effect on the Effective
Date.  Notwithstanding, the Company shall provide the Employee and his spouse
with health insurance coverage at no cost with no out of pocket expenses.  If
for any reason the Employee requests that coverage be waived, the Company’s
shall pay to the Employee the amount of the health insurance premium otherwise
due and payable to the health care provider.


 
Page 2 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

(i)           Founder’s Shares Provision.  Whereas the Company, in consideration
for Employee’s employment hereunder, hereby issues and delivers to Employee
3,000,000 shares (the “Purchased Shares”) of common stock of Stone Harbor
Investments, Inc. subject to the Vesting Schedule and Procedures set forth
below.


(b)           Vesting Schedule.  On each anniversary of the date of this
Agreement, 33.3% of the previously unvested Purchased Shares shall become
vested, provided, however, that no additional shares, include all shares of
stock now owned or hereafter acquired by the Employee (the “Shares”), shall
become vested after the Termination Date, except that upon receipt by the
Company of $50,000,000 in cumulative gross revenue, all then unvested shares
shall immediately vest.


(ii)  Stock Option Grant.  Additionally, Employee shall be granted an option to
purchase 1,000,000 shares of Stone Harbor Investments, Inc. common stock when
the Company has received $25,000,000 in gross revenue, which option shall have
an exercise price equal to the market price of the Company’s common stock on the
grant date and which shall vest immediately in its entirety on the grant
date.(iii)Section 83(b) Election.  For purposes of Internal Revenue Code Section
83, the Employee’s receipt of common stock may be deemed a transfer in
connection with the performance of services. Because of the restrictions on
transfer and vesting requirements, the Employee will recognize taxable income in
the tax year in which the Restricted Stock vests. The amount of taxable income
is the fair market value of the Restricted Stock at the time the Restricted
Stock vests.  As an alternative, an election is available under Internal Revenue
Code Section 83(b) to include the excess amount in taxable income for the year
of the grant. If a Section 83(b) election were made, the Company would report
the value of the Restricted Stock to the Internal Revenue Service and will
include the excess amount on your W-2 for the year of grant.  IN CONSIDERATION
OF THE EMPLOYEE’S EMPLOYMENT AND THE ISSUANCE OF THE RESTRICTED STOCK TO THE
EMPLOYEE, THE COMPANY ACKNOWLEDGES THAT THE EMPLOYEE INTENDS TO MAKE A SECTION
83(b) ELECTION WITH RESPECT TO THE RESTRICTED STOCK.  The taxable amount due to
the Internal Revenue Service as a result of the election will be paid by the
Company and included in the compensation due to the Employee hereunder.


6.           Termination Due to Death or Disability.


Employee’s employment and the Term shall terminate upon Employee’s death.  The
Company may terminate the employment of Employee as Chief Executive Officer due
to Disability (as defined in Section 8(c)) of Employee, effective upon the
expiration of the 30-day period set forth in Section 8(c), absent the actions
referred to therein being taken by Employee to return to service and Employee’s
presentation to the Company of a certificate of good health.


 
Page 3 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

In the event of Employee’s Termination of Employment due to death or Disability,
all obligations of the Company and Employee under Sections 1 through 5 of this
Agreement will immediately cease; provided, however, that the Company will pay
Employee (or, in the case of Employee’s death, his beneficiaries or estate), and
Employee (or, in the case of Employee’s death, his beneficiaries or estate) will
be entitled to receive, the following:


(i)           The earned but unpaid portion of annual base salary;


(ii)           Any annual cash incentive cash compensation earned, if any, but
unpaid, for the calendar year prior to the calendar year in which such
Termination of Employment occurs;


(iii)


(iii)           All vested, non-forfeitable amounts owing or accrued at the date
of Employee’s Termination of Employment under any compensation and benefit
plans, programs and arrangements set forth or referred to in Sections 5(a) and
5(b) in which Employee theretofore participated, in accordance with the terms
and conditions of the plans, programs and arrangements (and agreements and
documents thereunder); and


(iv)           Reimbursement of reasonable business expenses and disbursements
incurred by Employee prior to such Termination of Employment, within 30 days
after Employee (or Employee’s representative) submits reasonable evidence of
such expenses and disbursements to the Company.


The Company shall pay the amounts under clauses (i)-(v) in a single lump sum
payment no later than 30 days after Termination of Employment. 


iIn addition, upon a termination of Employee’s employment due to death or
Disability, stock options then held by Employee will be exercisable to the
extent and for such periods indicated in, and otherwise be governed by, the
plans and programs (and agreements and other documents thereunder) pursuant to
which such stock options were granted.  Furthermore, for the period extending
from such termination until Employee reaches age 65, Employee shall continue to
participate in all health, medical and life insurance plans, programs and
arrangements (including those self-funded by the Company) under Section 5(b) in
which Employee was participating immediately prior to termination (“Insurance
Plans”), as if Employee had continued in employment with the Company during such
period.  To the extent that the Insurance Plans do not allow such continued
participation, the Company shall make cash payments to Employee equivalent on an
after-tax basis to the value of the benefits Employee would have received under
the Insurance Plans if Employee had so continued in the employment of the
Company during such period and had continued to participate in the Insurance
Plans, provided that (i) the value of any insurance-provided benefits (including
under self-funded Insurance Plans) will be based on the premium cost to
Employee, which shall not exceed the highest risk premium charged by a carrier
having an investment grade or better credit rating, and (ii) such cash payments
by the Company shall be made within 30 days after the Employee submits
reasonable evidence to the Company of Employee’s payment of such premiums.


 
Page 4 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

7.   Termination of Employment For Reasons Other Than Death or Disability.


 (a)           Termination by the Company for Cause and Termination by Employee
Other Than For Good Reason.  In accordance with the provisions of this Section
7(a), the Company may terminate the employment of Employee as Chief Executive
Officer for Cause at any time prior to a Change in Control, and Employee may
terminate his employment as Chief Executive Officer voluntarily for reasons
other than Good Reason (as defined in Section 8(d)) at any time.


Upon Termination of Employment by the Company for Cause or by the Employee for
reasons other than Good Reason, the Term will immediately terminate, and all
obligations of the Company and Employee under Sections 1 through 5 of this
Agreement will immediately cease; provided, however, that the Company shall pay
Employee, and Employee shall be entitled to receive, the following:


(i)           The earned but unpaid portion of annual base salary;


(ii)           The earned but unpaid portion of Gross Revenue bonus as provided
in Section 4(b);


(iii)           All vested, non-forfeitable amounts owing or accrued at the date
of such Termination of Employment under any compensation and benefit plans,
programs and arrangements set forth or referred to in Sections 5(a) and 5(b) in
which Employee theretofore participated, in accordance with the terms and
conditions of the plans, programs and arrangements (and agreements and documents
thereunder); and


(iv)           Reimbursement of reasonable business expenses and disbursements
incurred by Employee prior to such termination of employment, within 30 days
after Employee submits reasonable evidence of such expenses and disbursements to
the Company.


The Company shall pay the amounts under clauses (i)- (iv) in a single lump sum
payment no later than 30 days after Termination of Employment.  


(b)        Termination by the Company Without Cause and Termination by Employee
for Good Reason.  In accordance with the provisions of this Section 7(b), the
Company may terminate the employment of Employee without Cause, including after
a Change in Control, upon 90 days’ written notice to Employee, and Employee may
terminate his employment with the Company for Good Reason upon 90 days’ written
notice to the Company; provided, however, that the Company shall have 30 days
after receipt of such notice to remedy the basis for such Good
Reason. Notwithstanding the foregoing, the Company may terminate Employee
without Cause and without providing 90 days’ written notice to Employee provided
that the Company pays Employee three (3) times the amount of the then-current
annual base salary under Sections 4(a-c) and health insurance premiums as
provided under Section 5(b) for the same period in a single lump sum payment on
30th day following such Termination of Employment.


Upon a Termination of Employment by the Company without Cause, or a Termination
of Employment by Employee for Good Reason, the Term will immediately terminate
and all obligations of the parties under Sections 1 through 5 of this Agreement
will immediately cease, except that the Company shall pay Employee, and Employee
shall be entitled to receive, the following (in addition to any amount payable
under the last sentence of the first grammatical paragraph of this Section 7(b)
beginning with “Notwithstanding the foregoing,”):


 
Page 5 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

(i)           A cash payment in an amount equal to the product of two (2) times
the sum of (A) Employee’s annual base salary under Section 4(a) at the annual
rate in effect immediately prior to termination;


(ii)           The earned but unpaid portion of annual base salary and gross
bonus;


(iii)           Any annual cash incentive cash compensation earned, but unpaid,
for the calendar year prior to the calendar year in which occurs such
termination of employment;


(iv)           All vested, non-forfeitable amounts owing or accrued at the date
of Employee’s Termination of Employment under any compensation and benefit
plans, programs and arrangements set forth or referred to in Sections 5(a) and
5(b) in which Employee theretofore participated, in accordance with the terms
and conditions of the plans, programs and arrangements (and agreements and
documents thereunder) pursuant to which such compensation and benefits were
granted; and


(v)           Reimbursement of reasonable business expenses and disbursements
incurred by Employee prior to such termination of employment, within 30 days
after Employee submits reasonable evidence of such expenses and disbursements to
the Company.


The Company shall pay the amounts under clauses (i)- (v) in a single lump sum
payment no later than 30 days after Termination of Employment.  


            In addition, upon a Termination of Employment by the Company without
Cause, or Termination of Employment by the Employee for Good Reason, stock
options then held by Employee will be exercisable to the extent and for such
periods indicated in, and otherwise be governed by, the plans and programs (and
agreements and other documents thereunder) pursuant to which such stock options
were granted.  Furthermore, for a period of one (1) year after such termination,
Employee shall continue to participate in the Insurance Plans (as defined in
Section 6) as if Employee had continued in employment with the Company during
such period.  To the extent that the Insurance Plans do not allow such continued
participation, the Company shall make cash payments to Employee equivalent on an
after-tax basis to the value of the benefits Employee would have received under
the Insurance Plans if Employee had so continued in the employment of the
Company during such period and had continued to participate in the Insurance
Plans, provided that (i) the value of any insurance-provided benefits (including
under self-funded Insurance Plans) will be based on the premium cost to
Employee, which shall not exceed the highest risk premium charged by a carrier
having an investment grade or better credit rating, and (ii) such cash payments
by the Company shall be made within 30 days after the Employee submits
reasonable evidence to the Company of Employee’s payment of such premiums.
 
8.           Definitions.


The definitions in this Section 8 apply for purposes of this Agreement.


(a)          “Cause” means Employee’s gross misconduct (as defined below) or
willful (as defined below) and material breach of Section 10 of this
Agreement.  For purposes of this definition, “gross misconduct” shall mean (A) a
felony conviction in a court of law under applicable federal or state laws which
results in material damage to the Company or its subsidiaries or materially
impairs the value of the Employee’s services to the Company, or (B) willfully
engaging in one or more material acts of misconduct, or willfully omitting to
perform material duties hereunder, which act or omission demonstrably and
materially damages the Company.  For purposes of this Agreement, a “willful” act
or omission by Employee means an act or omission that is done or omitted to be
done by him not in good faith, and does not include any act or failure to act
resulting from any incapacity of Employee.  Notwithstanding the foregoing,
Employee may not be terminated for Cause unless and until there shall have been
delivered to him, within six months after the Board (A) had knowledge of conduct
or an event allegedly constituting Cause and (B) had reason to believe that such
conduct or event could be grounds for Cause, a copy of a resolution duly adopted
by a majority affirmative vote of the membership of the Board (excluding
Employee) (after giving Employee reasonable notice specifying the nature of the
grounds for such termination and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording Employee the opportunity,
together with his counsel, to be heard before the Board) finding that, in the
good faith opinion of the Board, Employee was guilty of conduct set forth above
in this Section 8(a).


 
Page 6 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

(b)           “Change in Control” means the happening of any of the following
events:


(i)           An acquisition by any individual, entity or group, within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of either (1) the then
outstanding shares of Common Stock of the Company (the “Outstanding Common
Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise, exchange or conversion of any Convertible
Securities unless such securities were themselves acquired directly from the
Company, (2) any acquisition by the Company; or (3) any acquisition by any
Person pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (iii) of this Section 8(b); or
 
(ii)           Within any period of 24 consecutive months, a change in the
composition of the Board such that the individuals who, immediately prior to
such period, constituted the Board (such Board shall be hereinafter referred to
as the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, for purposes hereof, that any individual who
becomes a member of the Board during such period, whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or
 
(iii)           The consummation of a reorganization, merger or consolidation of
the Company or of the sale or other disposition of all or substantially all of
the assets of the Company and its direct and indirect subsidiaries taken as a
whole (a “Corporate Transaction”), excluding, however, a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the entity resulting from such
Corporate Transaction (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets, either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be, (2) no Person (other than the Company) will
beneficially own, directly or indirectly, more than twenty-five percent (25%)
of, respectively, the outstanding shares of common stock of the entity resulting
from such Corporate Transaction or the combined voting power of the outstanding
voting securities of such entity entitled to vote generally in the election of
directors, except to the extent that such ownership existed with respect to the
Company prior to the Corporate Transaction, and (3) individuals who were members
of the Board immediately prior to the approval by the stockholders of the
Company of such Corporate Transaction will constitute at least a majority of the
members of the board of directors of the entity resulting from such Corporate
Transaction; or


 
Page 7 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

(iv)           The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company, other than to an entity pursuant to a
transaction which would comply with clauses (1), (2) and (3) of subsection (iii)
of this Section 8(b), assuming for this purpose that such transaction were a
Corporate Transaction.


For purposes this definition of “Change of Control”, a series of transactions
with a common purpose shall be treated as a single transaction that begins on
the date of the first transaction in the series and ends on the date of the last
transaction in the series.


(c)           “Convertible Security” means any security convertible into or
exchangeable for shares of common stock of the Company, or any option, warrant
or other right to acquire shares of common stock of the Company.


(d)          “Disability” means the failure of Employee to render and perform
the services required of him under this Agreement, for a total of 180 days of
more during any consecutive 12 month period, because of any physical or mental
incapacity or disability as determined by a physician or physicians selected by
the Company and reasonably acceptable to Employee, unless, within 30 days after
Employee has received written notice from the Company of a proposed termination
due to such absence, Employee shall have returned to the full performance of his
duties hereunder and a physician or physicians (selected by the Employee and
reasonably acceptable to the Company) shall have determined that Employee’s
health permits him to handle the full performance of such duties.


(e)          “Good Reason” means, without Employee’s prior written consent, (A)
a material diminution in Employee’s authority, duties or responsibilities as set
forth in Section 3(a), (B) a change in the Company’s reporting structure whereby
Employee is no longer reporting to the Company’s Board of Directors, (C) a
material reduction by the Company in Employee’s annual base compensation
(including base salary and guaranteed bonus) as set forth in Section 4(a) (in
which event, the Employee’s annual base compensation in effect prior to such
reduction shall be treated, for purposes of calculating amounts payable under
Sections 6 and 7, as the annual base compensation in effect immediately prior to
termination), (D) any material breach of this Agreement by the Company, and (E)
a relocation of Employee to an office that is more than 35 miles from the latest
location of Employee’s office prior to the date of a Change in Control.


(f)           “Termination of Employment” means Employee’s termination of
employment from the Company which constitutes a “separation from service”, as
such term is defined under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).


9.           Reserved


 
Page 8 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

10.           Employee Covenants.


()           Employee’s Acknowledgment.  Employee agrees and acknowledges that
in order to assure the Company that the Company will retain its value as a going
concern, it is necessary that Employee undertake not to utilize his special
knowledge of the Company’s business and his relationships with customers and
suppliers to compete with the Company.  Employee further acknowledges that:


(i)           Employee is one of a limited number of persons who has developed
the Company’s business;


(ii)           Employee has occupied a position of trust and confidence with the
Company prior to the date of this Agreement and, during such period and
Employee’s employment under this Agreement, Employee has acquired and will
acquire an intimate knowledge of proprietary and confidential information
concerning the Company and its business;


(iii)           the agreements and covenants contained in Sections 10(b), (c),
(d), (e), (f) and (g) are essential to protect the Company and the goodwill of
its business;


(iv)           Employee’s employment with the Company has special, unique and
extraordinary value to the Company, and the Company would be irreparably damaged
if Employee were to provide services to any person or entity or otherwise act in
violation of the provisions of this Agreement;


(v)           the scope and duration of the restrictive covenants in Section
10(b) are reasonably designed to protect a protected interest of the Company and
are not excessive in light of the circumstances; and


(vi)           Employee has a means to support himself and his dependents other
than by engaging in conduct prohibited by the restrictive covenants in Section
10(b), and the provisions of Sections 10(b) will not impair such ability.


(b)           Non-Competition; Non-Solicitation; Non-Interference.  During the
Term and for a period of one year after the termination of Employee’s employment
hereunder, Employee will not by himself or in conjunction with others, directly
or indirectly engage (either as owner, investor, partner, member stockholder,
employer, employee, consultant, advisor, manager or director) in any business in
Miami Dade and Broward Counties which, at the time of such termination, is
directly or indirectly in competition with a business then conducted by the
Company or any of its subsidiaries; provided, however, this the limitation shall
not apply if Employee’s employment is terminated as a result of a termination by
the Company without Cause or a termination by Employee for Good Reason.  During
the Term and for a period of three years after the termination of Employee’s
employment hereunder, Employee will not by himself or in conjunction with
others, directly or indirectly (i) induce any customers of the Company or any of
its subsidiaries with whom Employee has had personal contacts or relationships,
during and within the scope of his employment with the Company, to curtail or
cancel their relationship with the Company or its subsidiaries; or (ii) induce,
or attempt to influence, any employee of the Company or any of its subsidiaries
to terminate their employment therewith.  The provisions of the first sentence
of this Section 10(b) and clauses (i) and (ii) of the immediately preceding
sentence are separate and distinct commitments independent of each other.  It is
agreed that the ownership of not more than one percent of the equity securities
of any company having securities listed on an exchange or regularly traded in an
over-the-counter market shall not, of itself, be deemed inconsistent with the
first sentence of this Section 10(b).


 
Page 9 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

(c)           Non-Disclosure.  Employee shall not, at any time during the Term
and thereafter (including following Employee’s termination of employment for any
reason), disclose, use, transfer or sell, except in the course of employment
with, or providing other service to, the Company, any confidential or
proprietary information of the Company and its subsidiaries so long as such
information has not otherwise been publicly disclosed or is not otherwise in the
public domain, except as required by law or pursuant to legal process.


(d)           Return of Company Materials Upon Termination.  Employee
acknowledges that all records and documents containing confidential or
proprietary information of the Company or its subsidiaries prepared by Employee
or coming into his possession by virtue of his employment by the Company are and
will remain the property of the Company and its subsidiaries.  Upon termination
of his employment with the Company, Employee shall immediately return to the
Company all such items and all copies of such items, in his possession.


(e)           Cooperation With Regard to Litigation.  Employee agrees to
cooperate with the Company, during the Term and thereafter (including following
Employee’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit or proceeding, whether civil, criminal,
administrative or investigative, and to assist the Company, or any subsidiary or
affiliate of the Company, in any such action, suit or proceeding, by providing
information and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to the Company or any subsidiary or
affiliate of the Company, as reasonably requested and at a time mutually
convenient to Employee and the Company.  The Company agrees to reimburse the
Employee, on an after-tax basis, for all expenses actually incurred in
connection with his provision of testimony or assistance.


(f)           Non-Disparagement.  Employee shall not, at any time during the
Term and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company or any of its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations.  Notwithstanding the
foregoing, nothing in this Agreement shall preclude Employee from making
truthful statements or disclosures that are required by applicable law,
regulation or legal process.


(g)           Inventions.  Employee acknowledges that all inventions,
innovations, discoveries, improvements, developments, methods, know-how,
designs, analyses, drawings, reports and all similar or related information
(whether or not patentable) which (i) relate to the then current business or any
anticipated business of the Company, the Company’s research and development or
the Company’s existing or future services or products and (ii) which are
conceived, developed or made by Employee during and in the scope of his
employment by the Company (“Work Product”) belong to the Company.  Employee
shall promptly disclose such Work Product to the Company and perform all actions
reasonably requested by the Company (whether during or after his period of
employment with the Company) to establish and confirm such ownership (including
the execution of assignments, consents, powers of attorney and other
instruments).


(h)           Remedies.  Employee acknowledges that the agreements and covenants
in Sections 10(b), (c), (d), (e) and (f) are reasonable and necessary for the
protection of the Company’s business interests, that in the event of any actual
or threatened violation of the covenants contained in Sections 10(b), (c), (d),
(e) and (f), the Company will suffer irreparable injury, Company’s damages will
be difficult to ascertain and the Company’s remedy at law will be
inadequate.  Employee accordingly agrees that, subject to applicable law, in the
event of any actual or threatened breach by him of any of the covenants set
forth in Sections 10(b), (c), (d), (e) and (f), the Company shall be entitled to
injunctive and other equitable relief, including immediate temporary injunctive
and other equitable relief.  Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages which it
is able to prove.


 
Page 10 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

(i)           Survival.  The provisions of this Section 10 shall survive the
termination or expiration of this Agreement in accordance with the terms hereof.


11.           Governing Law; Disputes; Arbitration.


(a)           Governing Law.  This Agreement is governed by and is to be
construed, administered and enforced in accordance with the laws of the State of
Florida, without regard to conflicts of law principles.  If, under the governing
law, any portion of this Agreement is at any time deemed to be in conflict with
any applicable statute, rule, regulation, ordinance or other principle of law,
such portion shall be deemed to be modified or altered to the extent necessary
to conform thereto or, if that is not possible, to be omitted from this
Agreement.  The Company and Employee each hereby irrevocably consent to the
jurisdiction of the courts of the State of Florida for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
brought only in the state courts of the State of Florida.  The invalidity of any
such portion shall not affect the force, effect, and validity of the remaining
portion hereof.  If any court determines that any provision of Section 10 is
unenforceable because of the duration or geographic scope of such provision, it
is the parties’ intent that such court may have the power to modify the duration
or geographic scope of such provision, as the case may be, to the extent
necessary to render the provision enforceable, and, in its modified form, such
provision shall be enforced.


(b)           Reimbursement of Expenses in Enforcing Rights.  All reasonable
costs and expenses (including reasonable fees and disbursements of counsel)
incurred by Employee during the Term and thereafter (including following
Employee’s termination of employment for any reason) in seeking to interpret
this Agreement or enforce rights pursuant to this Agreement shall be paid on
behalf of or reimbursed to Employee promptly by the Company, whether or not
Employee is successful in asserting such rights; provided, however, that no
reimbursement shall be made of such expenses relating to any unsuccessful
assertion of rights if and to the extent that Employee’s assertion of such
rights was in bad faith or frivolous, as determined by independent counsel
mutually acceptable to the Employee and the Company.


(c)           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration in Fort Lauderdale, Florida by a panel of three arbitrators in
accordance with the rules of the American Arbitration Association in effect at
the time of submission to arbitration.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction in Broward County,
Florida.  For purposes of entering any judgment upon an award rendered by the
arbitrators, the Company and Employee hereby consent to the jurisdiction of any
or all of the following courts: (i) the United States District Court for the
Southern District of Florida, (ii) any of the courts of the State of Florida, or
(iii) any other court having jurisdiction.  The Company and Employee further
agree that any service of process or notice requirements in any such proceeding
shall be satisfied if the rules of such court relating thereto have been
substantially satisfied.  The Company and Employee hereby waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to such jurisdiction and any defense of inconvenient forum.  The
Company and Employee hereby agree that a judgment upon an award rendered by the
arbitrators may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.  Subject to Section 11(b), the Company shall
bear all costs and expenses arising in connection with any arbitration
proceeding pursuant to this Section 11.   Notwithstanding any provision in this
Section 11, Employee shall be entitled to seek (in the arbitration proceeding or
in any court proceeding) specific performance of Employee’s right to be paid
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.


 
Page 11 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

(d)           Interest on Unpaid Amounts.  Any amounts that have become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 11 but which are not timely
paid shall bear interest at the prime rate in effect at the time such payment
first becomes payable, as quoted in The Wall Street Journal.  Any interest
payable under this Section 11(d) shall be paid on the same date as the amounts
to which such interest relates are actually paid.


12.           Income Tax Treatment.


Employee and the Company acknowledge that it is the intention of the Company to
deduct all amounts paid by the Company to Employee pursuant to this Agreement,
including under Sections 6 and 7 as ordinary and necessary business expenses for
income tax purposes.  Employee agrees and represents that he will treat all such
amounts as ordinary income for income tax purposes, and should he report such
amounts as other than ordinary income for income tax purposes, he will indemnify
and hold the Company harmless from and against any and all taxes, penalties,
interest, costs and expenses, including reasonable attorneys’ and accounting
fees and costs, which are incurred by Company directly or indirectly as a result
thereof.


13.           Key Man Life Insurance.


If the Company, in its sole discretion, desires to procure “key man” insurance
covering the life of Employee, Employee shall cooperate with the Company in
procuring such insurance and shall, at the request of the Company, submit to
such medical examinations, supply such information and execute such documents as
may be required by the insurance company to which the Company has applied for
insurance.  Employee shall use his reasonable efforts to qualify for the
standard premium category of such insurance company.  Employee shall have no
interest whatsoever in any “key man” insurance policy procured by the Company.


14.           D&O Policy; Indemnification


(A)           Directors and Officers Insurance.
 
Company agrees to maintain a Directors and Officers liability insurance policy
(hereinafter, “D&O Policy”) covering Employee.  The D&O Policy shall be
maintained in an amount mutually agreed upon and in a coverage sum no less what
other Chief Executive Officers in comparable size corporations receive.
 
(B)           Indemnification.
 
(i)           General.  To indemnify Employee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) to the extent paid, or
acknowledged to be payable, directly to or on behalf of Employee by an insurance
carrier under a policy of officers’ and directors’ liability
insurance.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, EMPLOYEE SHALL NOT BE
INDEMNIFIED HEREUNDER FOR ANY CLAIMS, LIABILITIES AND THE LIKE WHICH ARE THE
DIRECT OR INDIRECT RESULT IN WHOLE OR IN PART OF HIS NEGLIGENCE, GROSS
NEGLIGENCE, OR INTENTIONAL MISCONDUCT


 
Page 12 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 
(ii)           Third Party Proceedings.  The Company shall indemnify Employee if
Employee is or was a party to any threatened, pending or completed action, suit,
arbitration or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that he or she is or was, (1) a director, officer, employee or agent
of the Company, (2) named in a registration statement filed by the Company under
the Securities Act of 1933, as amended (the “Securities Act”), as a person who
is about to become a director of the Company, or (3) serving at the request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him or her in connection with such action,
suit or proceeding if he or she acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his or her conduct was unlawful.  The termination of
any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Employee did not act in good faith and in a manner which he or
she reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had reasonable
cause to believe that his or her conduct was unlawful.
 
(iii)           Proceedings by or in the Right of the Company.  The Company
shall indemnify Employee if Employee is or was a party or is threatened to be
made a party to any threatened, pending or completed action or suit by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that he or she is or was, (1) a director, officer, employee or agent of the
Company, (2) named in a registration statement filed by the Company under the
Securities Act as a person who is about to become a director of the Company, or
(3) serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, against expenses (including attorneys’ fees) actually and reasonably
incurred by him or her in connection with the defense or settlement of such
action or suit if he or she acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company; except that no indemnification shall be made in respect of any claim,
issue or matter as to which Employee shall have been adjudged to be liable to
the Company unless and only to the extent that the Delaware Court of Chancery or
the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Employee is fairly and reasonably entitled to
indemnity for such expenses which the Delaware Court of Chancery or such other
court shall deem proper.
 
(iv)           Expenses; Indemnification Procedure.  Expenses (including
reasonable attorneys’ fees) incurred by Employee in defending any civil,
criminal, administrative or investigative action, suit or proceeding described
in Section 1(a) or (b) hereof shall be paid by the Company in advance of the
final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of Employee to repay such amount if it shall
ultimately be determined that he or she is not entitled to be indemnified by the
Company as authorized under this Agreement.


 
Page 13 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 
15.           Miscellaneous.


(a)           General.  This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Employee by the Company and its subsidiaries.  This Agreement
constitutes the entire agreement among the parties with respect to the matters
herein provided, and no modification or waiver of any provision hereof shall be
effective unless in writing and signed by the parties hereto.  Employee shall
not be entitled to any payment or benefit under this Agreement which duplicates
a payment or benefit received or receivable by Employee under such prior
agreements and understandings or under any benefit or compensation plan of the
Company.  As used in this Agreement: (1) the terms “including”, “includes” and
words of like import shall be construed broadly as if followed by “without
limitation”; and (2) the terms “herein”, “hereof” and “hereunder” refer to this
Agreement as a whole, not just the particular section where such term appears.


(b)           Non-Transferability.  Neither this Agreement nor the rights or
obligations hereunder of the parties hereto shall be transferable or assignable
by Employee, except in accordance with the laws of descent and distribution or
as specified in Section 12(c).  The Company may assign this Agreement and the
Company’s rights and obligations hereunder, and shall assign this Agreement, to
any Successor (as hereinafter defined) which, by operation of law or otherwise,
continues to carry on substantially the business of the Company prior to the
event of succession, and the Company shall, as a condition of the succession,
require such Successor to assume in writing the Company’s obligations under (and
agree in writing to be bound by) this Agreement.  For purposes of this
Agreement, “Successor” shall mean any person that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Company’s business directly, by merger or consolidation, or indirectly, by
purchase of the Company’s voting securities or all or substantially all of its
assets, or otherwise.


(c)           Beneficiaries.  Employee shall be entitled to designate (and
change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits payable hereunder
following Employee’s death.


(d)           Notices.  Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be deemed to have been duly given (i) upon
actual receipt (or refusal of receipt) if delivered personally; (ii) three
business days following deposit, if sent by certified or registered mail, return
receipt requested, postage prepaid; (iii) one business day following deposit
with a documented overnight delivery service or (iv) upon transmission, if sent
by facsimile (with confirmation receipt and followed by a copy sent by regular
mail), in each case to the appropriate address or number as set forth below or
at such other address as may be designated by such party by like notice:


If to the Company:


110 East Broward Boulevard, Suite #1700
Fort Lauderdale, Florida 33301


If to Employee:


1465 Lantana Court
Weston, Florida 33326


(e)           Reformation.  The invalidity of any portion of this Agreement
shall not be deemed to render the remainder of this Agreement invalid.


 
Page 14 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

(f)           Headings.  The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.


(g)           No General Waivers.  The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions.  No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.


(h)           No Obligation To Mitigate.  Employee shall not be required to seek
other employment or otherwise to mitigate Employee’s damages upon any
termination of employment; provided, however, that, to the extent Employee
receives from a subsequent employer health or other insurance benefits that are
substantially similar to the benefits referred to in Section 5(c) hereof, any
such benefits to be provided by the Company to Employee following the Term shall
be correspondingly reduced.


           (i)           Offsets; Withholding.  The amount required to be paid
by the Company to Employee pursuant to this Agreement shall not be subject to
offset. The foregoing and other provisions of this Agreement notwithstanding,
all payments to be made to Employee under this Agreement, including under
Sections 6 and 7, or otherwise by the Company will be subject to required
withholding taxes and other required deductions.


(j)           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of Employee, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.


(k)           Reimbursement of Expenses, Certain Other
Payments.  Notwithstanding any provision to the contrary herein:


(i)           any payment to Employee for reimbursement of expenses or
disbursements pursuant to this Agreement (including pursuant to Section 5(c),
Section 10(e), Section 11(b), clause (v) of Section 6, clause (iv) of Section
7(a) or clause (vi) of Section 7(b)), any payment on Employee’s behalf pursuant
to Section 11(b), and any payment pursuant to Section 9 or the last grammatical
paragraph of Sections 6 and 7(b), shall be made no later than the end of the
Employee’s taxable year following the taxable year in which such expenses and
disbursements (including insurance premiums contemplated by Sections 6 and 7(b))
are incurred;


(ii)           any such amount paid during one taxable year shall not affect any
such amount payable the Company during a subsequent taxable year; and


(iii)           the right to such payment may not be exchanged or substituted
for other forms of compensation to Employee.


(l)  Section 409A. The parties intend that the payments and benefits under this
Agreement are either exempt from Section 409A of the Code or fully comply with
the payout and other limitations and restrictions imposed under Section 409A of
the Code.  In this connection, the payout timing provisions and any other terms
of this Agreement shall be interpreted to be exempt from Section 409A of the
Code or comply with the payout and other limitations and restrictions imposed
under Section 409A of the Code, to the extent necessary to avoid the penalties
otherwise imposed under Section 409A of the Code.  The Company and Employee
agree to make in good faith such changes to this Agreement, without changing the
basic economics of this Agreement, as are necessary to avoid penalties imposed
under Section 409A of the Code.


 
Page 15 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

(M)  Amendment. This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the Employee and
the Company.


(N)  Board Appointment.  Upon execution of this Agreement, the Employee shall be
appointed to the Company’s Board of Directors.  Employee will serve on the Board
of Directors until the next annual shareholders meeting or the shareholders act
by written consent without a meeting.   If a shareholder meeting is held, and
subject to the Employee’s consent, the Board of Directors will nominate Employee
to serve on the Company’s Board of Directors.  


(O)  Counterparts.  This Agreement may be executed in counterparts, each of
which shall constitute an original.


 [Signature page follows this page.]




 
Page 16 of 17

--------------------------------------------------------------------------------

The Source Vitamin Company, Inc.
Employment Contract – Mr. Jerry Rayman
March 31, 2011
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 
The Source Vitamin Company, Inc.
         
By:/s/ Theodore Farnsworth
 
Name: Theodore Farnsworth
 
Title: President
     
STONE HARBOR INVESTMENTS, INC.
     
By:/s/ Theodore Farnsworth
 
Name: Theodore Farnsworth
 
Title: Chairman
                 
EMPLOYEE
     
/s/ Jerry Raymans
 
Mr. Jerry Rayman





 
Page 17 of 17

--------------------------------------------------------------------------------

 
 